           Case 1:20-cr-00125-SPW Document 6 Filed 10/26/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                  CR 20-125-BLG-SPW

              Plaintiff,
                                            ORDER QUASHING SUMMONS.
     vs.                                    ISSUING WARRANT, AND
                                            VACATING ARRAIGNMENT
 KYLE EVAN GOERNDT,

              Defendant.

      Upon motion of the United States, and for good cause shown,

      IT IS ORDERED that the summons issued in this case that requires the

defendant to appear and answer to the indictment, on November 19, 2020, be

QUASHED. The Clerk shall prepare and issue a warrant of arrest for the

defendant.

      IT IS FURTHER ORDERED that the arraignment currently scheduled on

November 19, 2020, at 9:00 a.m., is VACATED.

      DATED this 26th day of October, 2020.

                                        ____________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                        1
